Title: From George Washington to Robert Cary & Company, 15 July 1772
From: Washington, George
To: Robert Cary & Company



Gentn
Mount Vernon July 15th 1772

Inclosed you have mine, Mr & Miss Custis’s Invoices for this River—The Goods you will please to forward by the first Vessell for Potomack (which possibly may be Captn Jordan the bearer of this) as there are some articles that will be a good deal wanted especially the Sein, which will be altogether useless to me if I do not get them early in the Spring, or in other words I shall sustain a considerable disappointment, & loss, if they do not get to hand in time. The Invoices for York River must be sent by some other oppertunity as the Steward there (Mr James Hill successor to Mr Valentine) has not yet furnished me with an Acct of the Goods wanting.
The Wheat Riddles sent with my last Goods by Mary Vaughan are by no means such as I desired, or such as I can make use of, & therefore I return them—I wanted these Riddles made open enough to let every thing smaller than the broken heads of Wheat & straw through—In short to have had the Wire 5/8ths of an Inch apart, & thought my directions on this head would have been expressive enough of my meaning to have obtaind my desire. I should still be glad to get such Sieves as these as they are very usefull in taking out the broken heads and Straws before the Wheat is winnowed, but want no others as we have a different method of cleaning Wheat here than that used in England.
Whatever Freight other’s are charged for the Tobacco Shipped in Peterson last year I shall expect to pay, for Mr Custis & myself but cannot help observing nevertheless that I have

heard of no other Ships going at £10 pr Tonn from this Colony & have good Reason’s to believe that they went at a much lower freight from Maryland.
Mr Adam is not yet returned to Virginia, so that I do not know what success he met with in procuring a Gardner for me in Scotland—I am obliged to you however for the trouble you took in endeavouring to get one in London notwithstanding the attempt proov’d fruitless—It was not my Intention to give high Wages, Mr Adam was right therefore in declining the matter when he found they were not to be had upon reasonable terms.
Peterson’s late Sailing will, I fear, proove very detrimental to us, not only in receiving our Goods so late in the Season but on acct of our Tobacco’s not getting to an early Market. I remain Gentn Yr Most Obedt Servt

Go: Washington

